On Petition for Rehearing.
PER CURIAM.
The United States of America, plaintiff-appellee herein, has petitioned for a rehearing in order to clarify our opinion filed May 31, 1961. The issue as to which clarification is sought is the applicability of the second sentence of Rule 33 of the Federal Rules of Criminal Procedure, 18 U.S.C.A. to the new trial ordered by this court.1
The case was tried to the court without a jury and all defendants were convicted. Fines aggregating a large sum were imposed and four individual defendants were given short prison sentences. Each defendant corporation and each individual defendant duly appealed from *577the judgment against it or him, and also from the denial of the subsequent motions for a new trial. Upon the latter appeal we held that a new trial was required in the interest of justice. Accordingly the judgments of conviction and sentence were reversed, a new trial was granted, and the cause was remanded for further proceedings in conformity with our opinion.
Our opinion contemplated a complete new trial. The defendants would be likely to be at a disadvantage if Judge Palmieri should merely take new evidence with respect to the contents of the Owen file, as he had expressed the view that what it contained would not have changed his conclusions as to the defendants’ guilt. If any other district judge held the new trial, it is not apparent to us how he could usefully apply the abbreviated procedure provided by the second sentence of Rule 33.
It is not our understanding that Rule 33, applicable to a new trial granted by the trial judge, imposes any limitation upon an appellate court’s power to direct a completely new trial in the interest of justice. Accordingly the petition for a rehearing is denied.

. The first two sentences of Rule 33 read as follows: “The court may grant a new trial to a defendant if required in the interest of justice. If trial was by the court without a jury the court may vacate the judgment if entered, take additional testimony and direct the entry of a new judgment.”